DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-5, 8-10. The examined Claims are 1-5, 8-10, with Claims 1, 3-5, 8, 10 being amended herein.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous objections of record and rejections of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Applicant has mainly amended independent Claims 1 and 10 to (1) significantly clarify the structure of the first and second flow field frames with respect to the positioning and/or height of their respectively claimed plurality of bridges and connectors, (2) require that the first and second seals comprise first and second seal frames comprising respective first and second cross connectors at respective first and second interior corners thereof positioned opposite to one another, (3) require that the first and second interior corners of the second sealing frame are complementary to the first and second interior corners of the second flow field frame, and (4) require that the steam-permeable membrane has an overall hexagonal shape having edges associated with locations of the connectors, the cross connectors, the flow field frames, and the sealing frames.

	Applicant presents arguments in favor of said amendments versus the prior art of record (i.e. the disclosures of Okada, Toro, Toth) (Pages 6-9 of Remarks). In particular, Applicant argues that Okada neither teaches nor suggests, at a minimum first and second sealing frames constructed specifically in accordance with instant Claims 1 and 10 (Page 7 of Remarks). Applicant argues that while it may be true that Toro describes the use of frame shaped planar gaskets (4), Toro recites such gaskets merely as one of several options in order to ensure the hydraulic seal of the various components, wherein said options include O-rings or other equivalent components (Page 7 of Remarks). Accordingly, Applicant argues that Toro’s brief description of the use of frame-shaped gaskets is neither a teaching nor a suggestion of first and second sealing frames constructed specifically in accordance with instant Claims 1 and 10 (Pages 7-8 of Remarks). Moreover, Applicant argues that even if Toro disclosed such features, Toro neither teaches nor suggests how such features would be integrated with the systems of Okada which already comprise their own sealing features (Page 8 of Remarks). Finally, Applicant argues that Toth was asserted to teach other features and fails to remedy the aforementioned deficiencies of Okada and Toro (Page 8 of Remarks). 

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1-5, 8-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to at least independent Claims 1 and 10 are Okada et al. (US 2006/0112827), Toro (US 2006/0154117, and Toth (US 2006/0134474).

Okada teaches a humidifier (Abstract, [0002]). As illustrated in Figures 1-3, Okada teaches that the humidifier comprises a humidifying cell (1) arranged between an inlet holding plate (3) and an outlet holding plate (4) ([0036]). More specifically, Okada teaches that the humidifier comprises a plurality of said humidifying cells arranged between said inlet and outlet holding plates ([0036]). As illustrated in Figure 3, Okada teaches that each humidifying cell includes a humidifying membrane (12), a dry gas separator (13) arranged on a first side of the humidifying membrane, and a wet gas separator (14) arranged on a second side of the humidifying membrane opposite to the first side of the humidifying membrane ([0039). As illustrated in Figures 5-7B, Okada teaches that the dry gas separator comprises a plurality of partitions (25a-25g) which define a first flow field (comprising dry gas channels (23) therein) in the dry gas separator ([0039], [0044]). Furthermore, Okada teaches that the wet gas separator, while being positioned in line symmetry with respect to the dry gas separator, is structured equivalently with respect to the dry gas separator ([0041]). Consequently, the wet gas separator also comprises a plurality of partitions (25a-25g) which define a second flow field (comprising wet gas channels (48) therein) in the wet gas separator ([0039], [0044]). As illustrated in Figures 3, 5, and 7A (and, for example, in context of the illustrated orientation of Figure 3 wherein a dry gas separator is positioned on a top surface of a given membrane and a wet gas separator is positioned on an opposing bottom surface of said membrane), Okada teaches that the dry gas separator comprises an upper surface seal forming plate (33) and a lower surface seal forming plate (34), and similarly, that the wet gas separator comprises an upper surface seal forming plate (33) and a lower surface seal forming plate (34) ([0046], [0049]).
Toro teaches an electrochemical generator comprising fuel cells therein (Abstract). As illustrated in Figure 1, Toro teaches that in order ensure for the hydraulic sealing of the stacked components of the electrochemical generator, frame shaped planar gaskets (4) are utilized ([0009]).
Toth teaches a fuel cell humidification system (Abstract, [0001]). Toth teaches that fuel cells are particularly useful as the basic power source in a motor vehicle (e.g. car, bus, etc.) ([0004]).

However, independent Claims 1 and 10, among a plurality of other structural limitations, (1) require specific positioning and/or heights of the claimed plurality of bridges and connectors of the claimed first and second flow field frames, (2) require that the first and second seals comprise first and second seal frames comprising respective first and second cross connectors at respective first and second interior corners thereof positioned opposite to one another, (3) require that the first and second interior corners of the second sealing frame are complementary to the first and second interior corners of the second flow field frame, and (4) require that the steam-permeable membrane has an overall hexagonal shape having edges associated with locations of the connectors, the cross connectors, the flow field frames, and the sealing frames.

Okada neither teaches nor suggests, at a minimum first and second sealing frames constructed specifically in accordance with instant Claims 1 and 10. While it may be true that Toro describes the use of frame shaped planar gaskets (4), Toro recites such gaskets merely as one of several options in order to ensure the hydraulic seal of the various components, wherein said options include O-rings or other equivalent components. Accordingly, Toro’s brief description of the use of frame-shaped gaskets is neither a teaching nor a suggestion of first and second sealing frames constructed specifically in accordance with instant Claims 1 and 10. Moreover, even if Toro disclosed such features, Toro neither teaches nor suggests how such features would be integrated with the systems of Okada which already comprise their own sealing features. Finally, Toth was asserted to teach other features and fails to remedy the aforementioned deficiencies of Okada and Toro.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729